DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  Applicant asserts that Musone does not disclose the totality of the limitations of claim 1 amended to include the limitations of previously set forth claim 2, in particular that it does not teach a depending cylindrical skirt from the rear cover insert that engages the cylindrical wall.  However, a cylindrical skirt would be understood as necessary in order to seal and isolate the wash chamber.  Musone explicitly teaches that its rear cover insert 82 may comprise an annular seal, which would have readily been understood to be in the form of a “skirt.”  As to Applicant’s arguments in regard to amended claim 8, the arguments are moot as they do not apply the current grounds of rejection made in view of the amendments.  In particular, one of ordinary skill in the art would have recognized the amended subject matter of claim 8 obvious over Musone and Lee.

Response to Amendments
The rejections of claims 1, 2, 4, 6-9, 11, 12, and 15 under 35 USC 102(a)(1) and claims 3, 5, 10, 13, and 14 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7942025 granted to Musone.
As to claim 1, Musone discloses a wash drum for a washing machine comprising a drum 16 with a perforated cylindrical wall (perforations 41, fig. 3B) with a first end 26 (fig. 7A) with an opening (door 24, fig. 1; or closed by wall at first end 26) and a second end 28 with an opening (closed by wall at rear 28, fig. 7A); a trunnion 42 coupled to the second end 28; wherein the drum has a range of capacities including a first capacity (fig. 7B) and a second capacity (fig. 7A) smaller than the first capacity; and a rear cover insert 82 away from the second end 28 substantially closing off the second opening, the insert with opposing interior and exterior surfaces, the interior surface (left side surface, fig. 7A) facing the first end to define the second capacity, wherein the insert includes a body 
As to claim 4, Musone discloses a rear cover (rear wall at 28, fig. 7A) between the trunnion 42 and insert 82.
As to claim 6, Musone discloses that an outer periphery of the insert conforms to an inner surface of the cylindrical wall (fig. 7B).
As to claim 7, Musone discloses that the exterior (right surface in fig. 7A) defines a volume of the drum not part of the second wash capacity (denoted by L1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7942025 granted to Musone in view of U.S. Patent Application Publication 20140096571 by Jang et al.
As to claim 3, Musone does not teach impellers (projections) projecting into the wash chamber on the rear cover insert.  However, one of ordinary skill in the art would have recognized as obvious to have such projections.  Jang teaches protrusions 32 at the rear of its washing drum that serve to enhance washing efficiency (para. 63).  One of ordinary skill in the art would have bene motivated to have impeller protrusions in order .

Claims 5, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7942025 granted to Musone in view of U.S. Patent Application Publication 20060005585 by Lee et al.
As to claim 5, Musone does not teach that an end of the cylindrical wall is curled.  However, one of ordinary skill in the art would have recognized as obvious to curl the end of the wall.  Lee teaches curled (folded) edges 120 (fig. 7, paras. 71, 76-77), and further teaches that the curled edges, along with the associated structures of its drum, prevents vibration and noise (abstract).  One of ordinary skill in the art would have been motivated to provide curled edges in order to provide a structure that reduces vibration and noise, as taught by Lee.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 8, Musone teaches a washing machine comprising a housing (fig. 1); a wash tub 14; a wash drum 16 in the tub and having a perforated cylindrical wall (perforations 41, fig. 3B) with a first end 26 (fig. 7A) with an opening (door 24, fig. 1; or closed by wall at first end 26) and a second end 28 with an opening (closed by wall at rear 28, fig. 7A); a trunnion 42 coupled to the second end 28; wherein the drum has a range of capacities including a first capacity (fig. 7B) and a second capacity (fig. 7A) smaller than the first capacity; and a rear cover insert 82 away from the second end 28 substantially closing off the second opening, the insert with opposing interior and 
Musone does not teach that the cylindrical wall has a step adjacent the rear cover insert and the rear cover engages the step.  However, one of ordinary skill in the art would have recognized as obvious to have a step.  Lee teaches a step 110 (fig. 7) at an end of a drum that serves to provide a more consistent and accurate circular form (para. 78).  One of ordinary skill in the art would have been motivated to have a step in order to realize the advantage of providing a more consistent and accurate circular form, as taught by Lee.  The rear cover insert of Musone would be capable of engaging the step upon extension to the step (see Musone, col. 9, ln. 62 – col. 10, ln. 8).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Musone teaches that the insert includes a body 82 (fig. 7A) which has a central disc member and skirt (col. 11, ll. 57-60, seal at peripheral edge) that engages the cylindrical wall.
As to claim 11, Musone teaches that an outer periphery of the insert conforms to an inner surface of the cylindrical wall (fig. 7B).
As to claim 12, Musone teaches that the exterior (right surface in fig. 7A) defines a volume of the drum not part of the second wash capacity (denoted by L1).
As to claim 13, Lee teaches a step 110 (at left end of drum, fig. 7) includes the cylindrical wall decreasing in diameter in a direction from the second end (i.e. right side, fig. 7) towards the first end (i.e. left side, fig. 7).

As to claim 15, Musone teaches that the drum is in a substantially horizontal direction (fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7942025 granted to Musone in view of U.S. Patent Application Publication 20060005585 by Lee et al. as applied to claim 9 above, and further in view of U.S. Patent Application Publication 20140096571 by Jang et al.
As to claim 10, Musone does not teach impellers (projections) projecting into the wash chamber on the rear cover insert.  However, one of ordinary skill in the art would have recognized as obvious to have such projections.  Jang teaches protrusions 32 at the rear of its washing drum that serve to enhance washing efficiency (para. 63).  One of ordinary skill in the art would have bene motivated to have impeller protrusions in order to enhance washing efficiency, as taught by Jang.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711